                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIMAR CORNEJO,                                   Case No. 18-cv-07424-HSG
                                   8                     Plaintiff,                         ORDER DISMISSING CASE
                                                                                            WITHOUT PREJUDICE
                                   9              v.

                                  10     ALAN WOFSY,
                                  11                     Defendant.

                                  12            On December 11, 2018, the Court denied Plaintiffs Jamil Malik Bey and Marimar
Northern District of California
 United States District Court




                                  13   Cornejo’s motion to proceed in forma pauperis. See Dkt. No. 9. The Court directed Plaintiffs to

                                  14   file an amended complaint or to pay the required filing fee by January 8, 2019. See id. at 2–3.

                                  15   The Court made clear in its order that failure to adhere to this deadline would result in the

                                  16   dismissal of this action. Id. at 2. Because Plaintiffs did not submit an amended complaint, this

                                  17   action is dismissed without prejudice. The Clerk is directed to close the case.

                                  18            IT IS SO ORDERED.

                                  19   Dated:    2/11/2019

                                  20                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
